Case: 13-41098      Document: 00512709470         Page: 1    Date Filed: 07/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-41098                           July 23, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RODNEY LEWIS WOODS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:11-CR-106-8


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Rodney Lewis Woods appeals his 200-month within-guidelines sentence
imposed following his guilty plea conviction for conspiracy to possess with
intent to distribute 100 kilograms or more of marijuana, in violation of 21
U.S.C. § 846. Because Woods committed the offense after two prior felony
convictions for controlled substance offenses, he was considered a career
offender under U.S.S.G. § 4B1.1. He now argues that his sentence violates the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41098    Document: 00512709470     Page: 2   Date Filed: 07/23/2014


                                 No. 13-41098

Eighth Amendment’s prohibition against cruel and unusual punishment
because his sentence is grossly disproportionate to his offense.
      Although we ordinarily review claims of constitutional error de novo,
United States v. Romero-Cruz, 201 F.3d 374, 377 (5th Cir. 2000), we have
applied a plain error standard of review to constitutional challenges not raised
in the district court. See United States v. Ebron, 683 F.3d 105, 155 (5th Cir.
2012).   Woods argued in the district court against the career offender
designation and noted that “based on a proportionality argument, if . . . he
wasn’t a career offender, he would be in a range of 27 to about 36 months.”
Regardless whether this objection was sufficient to preserve the issue raised
on appeal, Woods has failed to demonstrate any error, plain or otherwise.
      The Eighth Amendment “preclude[s] a sentence that is greatly
disproportionate to the offense, because such sentences are ‘cruel and
unusual.’” McGruder v. Puckett, 954 F.2d 313, 315 (5th Cir. 1992) (citation
omitted).    In determining whether a sentence is unconstitutionally
disproportionate, we make a threshold comparison of the gravity of the offense
against the severity of the sentence. See United States v. Thomas, 627 F.3d
146, 160 (5th Cir. 2010) (citing McGruder, 954 F.2d at 316).
      When measured against the benchmark in Rummel v. Estelle, 445 U.S.
263 (1980), Woods’s sentence is not grossly disproportionate to the severity of
his controlled substance offense. See United States v. Gonzales, 121 F.3d 928,
943 (5th Cir. 1997), abrogated on other grounds by United States v. O’Brien,
560 U.S. 218, 234 (2010).     Thus, no further comparison is required.       See
McGruder, 954 F.2d at 316.      Moreover, Woods’s sentence was within the
Guidelines, which are a “convincing objective indicator of proportionality.”
United States v. Cardenas-Alvarez, 987 F.2d 1129, 1134 (5th Cir. 1993).
      Accordingly, the judgment of the district court is AFFIRMED.



                                       2